Bocees, J.
I concur in the within opinion. The case, on the proof, was not so entirely and conclusively with the defendant that a verdict could be ordered for the latter by the court against the plaintiff’s claim, that it should be submitted to the jury. There was, to say the least, some conflict of evidence on the controlling questions of fact. The difficulty here is that the court, instead of the jury, gave the verdict. Had the jury rendered the verdict for the defendant, I should be unwilling to hold that it was wrong.